Regenerative medicine brought to life ® May 2012 Exhibit 99.1 Forward-looking Statements Certain statements in this presentation may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although Tengion believes that these statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, there are a number of factors that may cause actual results to differ from these statements. For instance, there can be no assurance that: (i) the Company will be able to successfully enroll patients in its clinical trials, including its phase I clinical trial for the Neo-Urinary Conduit; (ii) patients enrolled in the Company's clinical trials will not experience adverse events related to the Company's product candidates, which could delay clinical trials or cause the Company to terminate the development of a product candidate; (iii) the results of the clinical trial for the Neo-Urinary Conduit will support further development of that product candidate; (iv) the market opportunity data and physician and payer feedback for the Neo-Urinary Conduit derived from the report prepared by L.E.K. Consulting LLC accurately predict the potential commercial opportunity for the Neo-Urinary Conduit; (v) data from the Company's ongoing preclinical studies, including its proposed GLP program for the Neo-Kidney Augment, will continue to be supportive of advancing such preclinical product candidates; and (vi) the Company will be able to progress its product candidates that are undergoing preclinical testing, including the Neo-Kidney Augment, into clinical trials and that the Company will be successful in designing such clinical trials in a manner that supports the development of such product candidate; and (vii) the Company will be able enter into strategic partnerships on favorable terms, if at all, or obtain the capital it needs to develop its product candidates and continue its operations. For additional factors which could cause actual results to differ from expectations, reference is made to the reports filed by the Company with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.The forward-looking statements in this presentation are made only as of the date hereof and the Company disclaims any intention or responsibility for updating predictions or expectations in this presentation. 2 Delivering Organ Regeneration Novel technology platform that: •Utilizes selected populations of regenerative cells •Harness these cells to create specific neo-organs •Has the potential to produce these neo-organs on a commercial scale 3 Anticipated Benefits of Our Regenerative Medicine Platform •Regenerate native-like function and structure •Reduce healthcare costs for organ failure while improving medical outcomes –Avoid the risk of organ rejection –Eliminate the burden and costs of immunosuppression •Provide meaningful clinical safety and efficacy advances versus existing alternatives –Reduce or eliminate adverse effects of existing procedures –Shorten surgical and recovery time •Improve quality of life for patients and their families 4 Investment Highlights •Biotechnology company focused on tissue and organ regeneration using a patient’s own cells –Strong IP, know-how, and trade secrets around core process •Neo-Urinary ConduitTM: our goal is to improve upon standard of care for bladder cancer patients requiring cystectomy –Currently in a phase 1 clinical trial •Neo-Kidney AugmentTM: our goal is to augment renal function and delay progression of kidney failure –Preclinical proof-of-concept established in four animal studies •New team focused on key value creating objectives –Neo-Urinary Conduit:complete enrollment of phase 1 human proof-of- concept trial in 2012 –Neo-Kidney Augment:file IND during 1H 2013;expect initial data from phase 1 human proof-of-concept trial in 2014 5 Neo-Urinary Conduit 6 Neo-Urinary Conduit: Large Market Opportunity Estimated 2012 Urinary Diversion Surgical Procedures* 7 *L.E.K. and company estimates Number of procedures growing at ~3% per annum Our Neo-Urinary Conduit Offers Advantages •Potentially shorter, less complex and standardized surgical procedure •Improved recovery times •Avoids side effects associated with bowel tissue resection and urine absorption ₋Infection ₋Excess mucus formation ₋Cancer 8 Positive Initial Payer Comments •Payers believe a $40,000 price for Neo-Urinary Conduit is reasonable •Incremental cost savings –Reduction is surgery and hospitalization time –Reduction in complications –Quality of life improvements •Limited incremental exposure per payer •Older population likely covered by Medicare •Other autologous therapies have comparable prices 9 Based on expected product profile Tengion’s Neo-Urinary Conduit 10 •Regenerates native-like urinary tissue with no bowel resection or urine absorption- related metabolic disorders •Created using patient’s own cells –Cells obtained from simple fat biopsy –Cells grown and placed on biodegradable scaffold –Implanted at time of cystectomy (removal of bladder cancer) •Successful preclinical large animal studies –Standardized surgical procedure –Regenerated native-like urinary tissue structure and function •U.S. regulatory pathway: Biologics Licensing Application (BLA) Neo-Urinary Conduit vs. Standard of Care Non-Continent Urinary Diversion Conduit Neo-Urinary Conduit 11 Phase 1 Trial Overview •Open label study to define surgical procedure and safety •Preliminary efficacy assessment: Structural integrity and conduit patency at 1 year post implant •Will enroll up to 10 patients with primary bladder cancer requiring cystectomy •Expect to complete enrollment by the end of 2012 •Sequential enrollment of initial patients allows for real-time optimization of the surgical procedure and post-surgical care –Goals for the new surgical procedure •Standardize attachment of ureters •Vascularize the Neo-Urinary Conduit •Standardize stoma procedure –Patients enrolled at Johns Hopkins Hospital and University of Chicago Medical Center 12 Phase 1 Trial Progress: Translation and Regeneration •Four of 10 patients enrolled so far •Results from patients 1-3 provided a framework for an updated procedure for the fourth patient –Ureteral attachment utilizes a widely accepted procedure –Modified stoma ostomy to improve stoma patency –Vascularization procedure utilizes widely accepted source (omentum) •Histological evidence of urinary tissue regeneration where there was appropriate blood supply Human Ureter Normal Tissue Regenerated Tissue Human Neo- Urinary Conduit 13 Next Steps for the Neo-Urinary Conduit •Expect to implant the 10th patient by the end of 2012 –Anticipate one-year data available for all patients during 4Q 2013 •Begin phase 2/3 clinical trial during 2H 2013 –Randomized, non-blinded 2-arm trial –N 250-300 (150 NUC vs 100-150 standard of care) –Approximately 3 years to enroll with 1-year follow-up –Data likely applicable to EU filing •Engage in strategic alliance discussions •Continue working with multiple experts from: –Baylor, Brigham & Women’s, Johns Hopkins, Memorial Sloan Kettering, University of Chicago, and University of Michigan 14 Neo-Kidney Augment 15 Neo-Kidney Augment Market Opportunity •Intended to prevent or delay the need for dialysis or transplantation •An estimated 26 million adults in the United States have chronic kidney disease (CKD) –100,000 new dialysis patients each year in the US –350,000 currently on dialysis –20% annual mortality –$77,000 annual cost per patient •$39 billion in direct US costs annually for end stage kidney disease 16 Tengion’s Neo-Kidney Augment •Intended to prevent or delay dialysis or kidney transplantation by increasing renal function in patients with advanced CKD –Neo-Kidney Augment may catalyze the regeneration of functional kidney tissue •Utilizes a patient’s own renal cells –Obtained by needle biopsy –Cells formulated in a hydrogel for ease of manufacturing and delivery •Designed for laparoscopic injection of Neo-Kidney Augment into diseased kidney •U.S. regulatory pathway: Biologics Licensing Application (BLA) 17 Efficient and Scalable Manufacturing Process 18 Robust Preclinical Data for Neo-Kidney Augment •Significant effects in aggressive rodent models of diabetic kidney failure and CKD - results published in top-tier journals –Diabetic kidney failure model •Uncontrolled diabetic, obese, hypertensive rodent model of kidney failure •Slowed kidney disease progression and improved survival at 1 year – Renal mass reduction model •Increased functional kidney mass, slowed progression, improved survival at 6 months –Human regenerative cells in acute/chronic renal disease •Demonstrated regeneration of functional kidney tissue using human renal cells •Reversed kidney failure at 3 months •Consistent observations in large animal model of CKD –Effects seen as early as 7 weeks, with persistent effects reported at 9 months 19 Regenerative Cells Improve Kidney Function and Extend Survival Renal Cells improve kidney function over time ZSF1 Groups 1-Year Survival Untreated 20% (1/5) OB ZSF1 + NKA 100% (5/5) Effects beyond 1 year of age in renal diseased diabetic rat 20 Renal Cells support survival beyond 50% mortality time point for OB ZSF1 34 weeks of age (16 weeks post treatment) p 0.0038 Human Kidney Tissue Regeneration in Nude Rats Human-derived cells prevent renal failure in
